DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-13 are pending. Claims 1-5 have been canceled.
The foreign priority application No. 2016-052173 filed on March 16, 2016 in Japan has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanpei et al. (US Patent 4,188,221) in view of Timpe et al. (WO 2005/071488) and Iwasawa et al. (WO 2011/024557, with attached machine translation).
With regard to claims 6 and 7, Nanpei et al. teach a photosensitive resin composition which can be developed with water to give a relief printing plate, wherein the photosensitive resin composition comprises:
-30 to 90% by weight of a polyamide;
-5 to 70% by weight of a photopolymerizable unsaturated compound; and
-0.01 to 10% by weight of a photopolymerization initiator (abstract).
The photopolymerizable unsaturated compound of Nanpei et al. is equivalent to the “cross-linking agent (b) having one or more unsaturated group(s)” in claims 6 and 7.
The ranges above encompass the ranges in claim 7 for the polyamide, cross-linking agent having one or more unsaturated group(s), and photopolymerization initiator.
The photosensitive resin composition does not contain a rubber compound.
Nanpei et al. fail to teach that the photosensitive resin composition comprises a fatty acid ester (d).
Timpe et al. teach a lithographic printing plate precursor comprising a radiation-sensitive coating including polymerizable monomers and polymerization initiators (abstract, and the second paragraph on page 4). The radiation-sensitive coating further comprises a surfactant, such as glycerol monostearate (the full second paragraph on page 38).
Additionally, it is well-known in the art that a surfactant is added to a radiation-sensitive resin composition in order to improve the film formability, as shown in par.0069 of Iwasawa et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include glycerol monostearate surfactant in the photosensitive resin composition of Nanpei et al, in order to improve the film formability of the composition.
Glycerol monostearate is represented by the formula:

    PNG
    media_image1.png
    146
    308
    media_image1.png
    Greyscale
, and it is a “fatty acid ester (d) with two hydroxyl groups and 21 carbon atoms in the molecule, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms”.
Timpe et al. further teach that a surfactant is included in a radiation-sensitive composition in an amount of up to 0.8wt% of the dry content of the composition (the full second paragraph on page 38). This range overlaps the claimed range.
The limitation “for flexographic printing” in claim 6 is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive composition of Nanpei modified by Timpe and Iwasawa is equivalent to the water-developable photosensitive composition in claims 6 and 7.
With regard to claims 8 and 11, glycerol monostearate meets the claims limitations.
With regard to claims 9, 12, and 13, Nanpei et al. teach an original plate comprising a polyester sheet, a polyester adhesive, and a sheet of the photosensitive resin composition (column 9, lines 19-23).
With regard to claim 10, the limitation “wherein it is used for flexographic printing using a UV ink or a UV varnish” refers to an intended use and adds no patentable weight to the claim.

Response to Arguments
Applicant’s arguments with respect to claim 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 6-13 under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Victor et al. (US Patent 6,127,904) is withdrawn following the applicant’s amendment to claim 6.
However, new grounds of rejection for claims 6-13 are shown in paragraphs 4 and 5 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722